In an action, inter alia, to recover damages for employment discrimination in violation of the New York State Human Rights Law, the nonparty Morgan, Lewis & Bockius, LLP, appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Ambrosio, J), dated October 16, 2008, as, upon determining that it violated former Code of Professional Responsibility DR 2-103 (a) (1) (22 NYCRR 1200.8 [a] [1]), now Rules of Professional Conduct (22 NYCRR 1200.0) rule 7.3, granted that branch of the plaintiff’s motion which was to disqualify it from representing certain witnesses in this action.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the contention of the nonparty appellant, the record supports the Supreme Court’s determination that it engaged in acts of solicitation of professional employment, in violation of former Code of Professional Responsibility DR 2-103 (a) (1) (22 NYCRR 1200.8 [a] [1]), now Rules of Professional Conduct (22 NYCRR 1200.0) rule 7.3. Accordingly, the Supreme Court properly granted that branch of the plaintiffs motion which was to disqualify the nonparty appellant from representing certain witnesses in this action.
The nonparty appellant’s remaining contention regarding the plaintiffs standing is without merit (see Maxon v Woods Oviatt Gilman LLP, 45 AD3d 1376, 1377 [2007]; Vegetable Kingdom, Inc. v Katzen, 653 F Supp 917, 923 n 4 [1987]). Skelos, J.P., Santucci, Angiolillo and Chambers, JJ., concur. [Prior Case History: 22 Misc 3d 178.]